Title: James Madison to Nicholas P. Trist, 8 March 1828
From: Madison, James
To: Trist, Nicholas P.


	    
	      Dear Sir
	      
		 Montpellier
		 Mar. 8. 1828
	      
	    
	    
I have just recd. a letter from Col. Storrow in answer to an inquiry from me, which shews that he has still in his hands the packet put into them by Mr. Sparks.  I am sorry that his inattention caused you & Mr Coolidge the trouble indicated in your favour of Feby. 22.  The delinquent is so penitent for not even dropping me a line on the subject, that, in the consciousness of our own fallibilities, a pardon cannot be refused him.
I have informed Dr Dunglison, that there is, according to information from Mr Gallatin & the Chargé d’ Affrs in London, about £300 St: remaining in the hands of the Barings, under the order of the latter; so that his authorized draft for the medical object in Paris, will meet with no difficulty.  I have also inclosed him a pamphlet giving an acct. of the London University, with a request that he will hand it over to you, and which I wish you to deliver to Genl. Cocke when an opportunity offers.  Our joint salutations to you all

	    
	      James Madison
	    
	  